Citation Nr: 1708114	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  05-32 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for prostate cancer, claimed to be the result of exposure to herbicide agents.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Alexander Neff, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the Army from December 1964 to August 1967.  His awards and decorations include a National Defense Service Medal, and a Parachutist Badge.  The Board sincerely thanks him for his honorable service to his country.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an October 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which, in pertinent part, denied service connection for prostate cancer as a result of exposure to herbicide agents. 

During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the Phoenix, Arizona, RO.  

In June 2007, the Veteran testified before a Veterans Law Judge (VLJ) sitting at the RO (Travel Board hearing).  A transcript of that hearing is of record.  

The Board subsequently issued a decision in February 2008 denying the Veteran's claim for service connection for prostate cancer.  He appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2009 Joint Motion, the parties asked the Court to vacate the Board's decision denying this claim and to remanded it to the Board for further development and readjudication in accordance with the terms of the Joint Motion.  The Court issued an Order granting that Joint Motion for Remand (JMR) and returned the file to the Board.  

In November 2009, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) to comply with the terms of the JMR.  The Board later, in June 2011, remanded the claim because there had not been compliance with the prior remand directives for further development.  

Meanwhile, the VLJ that had presided over the Veteran's hearing retired from the Board.  Consequently, the Veteran was entitled to have another hearing before a different VLJ, who in turn, would ultimately decide this appeal.  See 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016).  In December 2012, the Veteran stated that he wanted an additional hearing.  The Board consequentially remanded this claim in January 2013 to schedule this additional hearing.  However, in an April 2016 correspondence, the Veteran notified the RO that he no longer want this additional hearing, so he withdrew his request.  See 38 C.F.R. §§ 20.702(a), 20.704(e).  

The Board later, in May 2016, again remanded the claim because there had not been compliance with the prior remand directives for further development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDINGS OF FACT

1.  The Veteran served in Thailand from January 1966 to August 1967. 

2.  The preponderance of the evidence is against a finding that the Veteran was exposed to herbicide agents in service. 

3.  The preponderance of the evidence is against a finding that the Veteran's prostate cancer is a result of an event, injury, or disease during active service. 


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by active service, nor may service incurrence of prostate cancer be presumed.  38 U.S.C.A §§ 1110, 5107; 38 C.F.R. § 3.303, 3.307, 3.09.



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating claims for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  This required notice was provided in a July 2004 letter.  Accordingly, the duty to notify obligation has been satisfied. 

With regards to the duty to assist, the claim's file contains the Veteran's service treatment and personnel records, VA medical records, Department of Defense records, lay statements, buddy statements, documents showing his presence in Thailand and Okinawa, Japan, and the transcript of a June 2007 Board hearing.  There has been no identification of other evidence needing to be obtained that is obtainable and relevant.

VA is obliged to provide a VA examination or obtain a medical opinion when: (1) there is competent evidence that the Veteran has a current disability or persistent or recurrent symptoms of disability; (2) there is evidence establishing that the Veteran suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) the evidence indicates that the current disability or symptoms may be associated with service or a service-connected disability; but (4) there is insufficient medical evidence on file to decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  In both McLendon and Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010), the Court of Appeals for Veterans Claims and the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) clarified that, when determining whether a VA examination and opinion are required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability.  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (medically competent evidence is not required in every case to "indicate" that the claimant's disability "may be associated" with his service).

The Veteran has not been provided a VA examination for his service-connection claim.  However, the Board concludes that an examination and medical opinion are not needed to fairly decide this claim.  As discussed below, the record contains no competent and credible evidence of exposure to Agent Orange, or other herbicide agent, during service.  The record only contains unsupported statements that the Veteran had traveled around the eastern portion of Thailand and that he stopped over in Vietnam at least three times.  The Veteran also did not express whether his duties in Thailand had him work on or near the perimeter of military installations.  Outside of his lay statements, no evidence demonstrated that he traveled within Thailand, or that he stopped in Vietnam.  Further, he did not claim, and the record does not show, that his prostate cancer was otherwise related to his service.  Thus, the second McLendon element is not satisfied with respect to this claim.  See McLendon, 20 Vet. App. at 81-82 (2006).  

There equally is no medical evidence suggesting the claimed disability may be etiologically associated with exposure to Agent Orange, or other herbicide agent, during service.  Thus, the third McLendon element also is not satisfied with respect to these claims.  The Board recognizes that the Court in McLendon held that the third element establishes a "low threshold," and that a VA examination can be required based on medical evidence merely suggesting a nexus, but that is too equivocal or lacking in specificity to support a decision on the merits.  However, even considering this low threshold, none of the credible evidence of record in this case contains any indication that the Veteran's claimed disability might be associated with any in-service event, injury, or disease.  Therefore, a remand in order to obtain an opinion regarding the issue of causation is not required under McLendon.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (finding that further development would serve no useful purpose when it would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Indeed, absent confirmation of exposure to Agent Orange, or other herbicide agent, the scheduling of an examination for a medical nexus opinion necessarily would place the examiner in a position where he/she would have to comment on etiology without proof of the alleged precipitating event as actually having occurred.  Thus, any opinion offered in this circumstance necessarily would be based on a contention that has not been substantiated, which, in turn, would tend to undermine the probative value of the opinion.  Accordingly, the Board finds that VA's duty to assist has been met.  38 C.F.R. § 3.159(c)(4); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Finally, there was substantial compliance with the Board's May 2016 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As noted in the RO's August 2016 letter to the Veteran, the National Personnel Records Center was contacted twice in an attempt to associate morning reports with the record; however, while service personnel records were received, no morning reports were available.  The Veteran was also requested to provide any availably copies of morning report in his possession; however, no response was received.  Further efforts to develop the morning reports would be futile.  The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  As such, the duty to assist is met. 

II. General Statutes, Regulations, and Precedent Cases Governing Claims for Service Connection

Service connection is granted for disabilities resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2014).  In order to establish entitlement to direct service connection for a claimed disorder, the following must be shown: (1) that the Veteran has the claimed disability or that he at least has at some point since the filing of his claim for the disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship ("nexus") between the presently-claimed disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 
Service connection may be granted for a disease diagnosed after discharge, when the evidence, including those pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For some "chronic diseases," such as prostate cancer, presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With a "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a "chronic disease" in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the "chronic disease" became manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R.  § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be presumed for residuals of exposure to certain herbicide agents by satisfying two requirements.  First, a veteran must show that he served in the Republic of Vietnam during the Vietnam War era or served between April 1, 1968 and August 31, 1971 in a unit that operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the veteran must have a diagnosis of one of the specific diseases listed in 38 C.F.R. § 3.309(e), such as prostate cancer, or proof of direct incurrence of the claimed disease owing to exposure to Agent Orange or other herbicide agents.  Brock v. Brown, 10 Vet. App. 155, 162 (1997).  

Additionally, VA has established a procedure for verifying exposure to herbicide agents in Thailand during the Vietnam Era.  See the VA Adjudication Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H.  VA has determined that there was significant use of herbicide agents on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Special consideration of herbicide agent exposure on a facts-found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Royal Thai Air Force Bases.  Significantly, VA C&P stated, "[t]his allows for presumptive service connection of the diseases associated with herbicide exposure."  Herbicide agents exposure would not be conceded for those veterans, however, for which the evidence does not establish duties that placed them on or near the perimeters of the base.  

In any event, the availability of presumptive service connection for a disability based on exposure to herbicide agents does not preclude a Veteran from establishing entitlement to service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120-23 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); and McCartt v. West, 12 Vet. App. 164, 167 (1999).

The Federal Circuit Court has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicolson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  But in determining whether statements submitted by a veteran are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on his behalf.  Caluza v. Brown, 7 Vet. App. at 711, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  Further, the Federal Circuit Court has held that, while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Only evidence that is both competent and credible has probative value.

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of the veteran's service as shown by the veteran's service record, the official history of each organization in which such veteran served, the veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to a determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III. Whether Service Connection is Warranted for Prostate Cancer, Including Especially due to Herbicide Exposure

A. Facts

The Veteran's service personnel records reflect that he was stationed at the U.S. Army Support Headquarters in Bangkok, Thailand from January 1966 to August 1967.  His military occupational specialty was meat, dairy, and produce inspection officer.  He was assigned to the Food inspection and Zoonosis division of the 9th Logistical Command in Bangkok, Thailand.  

In August 1966, the Veteran received temporary duty orders (TDY) to report to Okinawa, Japan, for seven days.  This record shows that he was to travel by military aircraft.  

Both the April 1964 induction medical examination and July 1967 separation medical examination reflected that clinical examination of the genitourinary system was normal.  The Veteran marked "no" in his medical histories from April 1964 and July 1967 for whether he had frequent or painful urination, blood in his urine, and tumors/cancer.  In a February 1973 report of medical examination for the Army Reserve, the Veteran was marked as "normal" for all fields in his clinical examination. 

A May 2003 private medical treatment showed that a biopsy revealed that the Veteran had a focal perineural tumor invasion in his prostate.  In August 2003, he underwent a radical prostatectomy.  

In his June 2004 claim the Veteran reported that "[o]n four separate occasions I was aboard military aircraft that landed in Vietnam for refueling stops."  In his December 2004 notice of disagreement, he reported that "[o]n at least these two separate occasions [referenced in statements by other former servicemembers], I was on-board aircraft that landed in Vietnam and I de-planed while the aircraft refueled.  There was one other time that I actually landed in Vietnam . . . [w]hile enroute to Bangkok, Thailand in January 1966."  In his substantive appeal, the Veteran stated that "[w]hile enroute to Thailand, our flight made a stop in Saigon.

A December 2004 statement from R.C.H., the Veteran's roommate in Thailand, reported that the Veteran had TDY orders to Okinawa, and that the Veteran expressed that he had stopped in Da Nang, Vietnam, on his way to Okinawa.  A statement from B.R.B from that same month indicated that he visited the Veteran while the Veteran was on TDY orders in Okinawa, and that the Veteran discussed his stopover in Da Nang. 

In October 2006, the Veteran stated that he was unable to obtain military finance records that would verify his hazardous duty special pay status for the periods he was in Vietnam.  The RO had requested these records from Defense Finance and Accounting Service (DFAS) three times and had been advised that the "pay records no longer available.  Accordingly the RO made a formal finding that these records were not available.  

At the June 2007 hearing, the Veteran testified that his duty station was in Bangkok, and that he set up the Food Inspection Program for the Army in Thailand.  He was in charge of four veterinarians and 15 to 18 food inspectors that were responsible for the entire country.  He conducted public health activities, vaccinated animals, and provided veterinary care.  He inspected food that came in from the United States and Thailand.  He testified that safeguards in Thailand were different than in the U.S. and could have led to Agent Orange, or other herbicide agent, exposure.  He stated he knew about dioxin's "sticky" nature based on his medical training.  He stated that he visited all of the Army and Air Force bases along the eastern side of Thailand, but did not recall the names of the facilities.  He did not recall if any trees where he was stationed were sprayed with herbicides.

In the February 2008 Board decision, the Board denied the Veteran's claim for service connection on the basis that there was no direct or presumptive basis to link the Veteran's current prostate cancer to any sign, symptom, or incident in service.  The July 2009 JMR vacated and remanded the 2008 decision because the Board did not make credibility determinations when it evaluated the lay evidence, and because VA did not attempt to obtain evidence of the Veteran's flights during service.  

Thereafter, in November 2009, the Board remanded the case for further evidentiary development, to include information on the flights the Veteran reported stopped in Vietnam.  If no information existed, then that was to be documented.  The RO then developed the evidentiary record, including contacting the Air Force Historical Research Agency (AFHRA).  In March 2010, AFHRA correspondence noted that it did not have manifests for flights to Southeast Asia, and that it could not fulfill a request for flight routes without having Air Force unit information.  The RO requested Air Force unit information from the Veteran in June 2010, and in December of that year the Veteran responded that his flights to Okinawa were on U.S. Army aircraft, and that his flight from the U.S. to Thailand was on a Continental Airlines airplane. 

In light of the Veteran's December 2010 correspondence, the Board again remanded for further evidentiary development in June 2011.  This included the RO seeking information from the U.S. Army and Joint Services Records Research Center (JSRRC).  The Veteran was asked to clarify what Air Force Base he departed from to return to Thailand in January 1966, and identify the Air Force Bases he visited during service.  He was also asked to indicate whether his duties required him to be near the base's perimeter.  Later that month, the RO sent a letter to the Veteran seeking further clarification and development of the above.  Even later in the month, the Veteran clarified that he flew from Travis Air Force Base, and that he did not remember the names of all of the U.S. military installations that he visited in Thailand.  He wrote, "I am sure that I visited all of the publically identified sites, Army, Air Force and Navy.  However, I do not remember observing any brown, defoliated areas associated with any of those installations.  I cannot add any new evidence to support my claim of having landed and spent time on the ground in Viet Nam."  

In April 2012, JSRRC noted that it had reviewed the 9th Logistical Command's 1966 unit history which did not show or indicated any flights stopping in Saigon or Da Nang.  It further noted that such travel documents or TDY assignments should be documented within the Veteran's official military personnel file, or the unit's Morning Reports.  Both of these kinds of records are maintained by the National Personnel Records Center (NPRC).  

Further development from AFHRA in July 2012 noted that the Military Air Transport Service would destroy passenger manifests within three months as they were not considered of a "permanent nature."  Further, civilian airline documentation was not entered into Air Force records, and the airline would have to be contacted regarding same.  As noted above, the RO requested information on the Veteran's air travel and exposure to herbicide agents; however, in June 2011 the Veteran advised that he had no further evidence to provide to the RO.  Upon review of its records, AFHRA could not find any mention of routes used by civilian contracted airlines leaving from Travis Air Force Base to Southeast Asia.  In September 2012, the RO inquired whether the air route of Travis Air Force Base - Hawaii, Saigon, Vietnam - Bangkok, Thailand was a common military flight route (as the Veteran claimed that he traveled to Bangkok this way), and whether this route may have been used by contracted civilian aircraft.  In response, AFHRA advised that civilian aircraft would not have used the same routes as military aircraft, as those aircraft would have utilized civilian airports along the way; however, by 1966 "most civilian jet aircraft flew nonstop."  

In October 2012, the RO, in response to the foregoing and pursuant to the M21-1MR IV.ii.2.C.10.r, made formal findings that the evidence failed to confirm that the Veteran was exposed to herbicide agents while serving in Thailand and Vietnam, that all procedures to obtain the information from him were properly followed, and that all efforts to obtain the needed information had been exhausted and that further attempts would be futile.  It noted that while official transcripts from AFHRA did identity some flights routes from Travis Air Force Base that stopped in Saigon and continued to Bangkok, they were flown by the 60th Military Airlift Wing, and were not necessarily routes used by commercial aircraft or the Army.  Additionally, the Veteran did not offer an Army unit for reference, and, as such, determining general Army flight routes in and out of Thailand would have been futile.  

In May 2016 the Board remanded the case for further evidentiary development to request from NPRC unit morning reports for January 1966 and September 1966 that show that the Veteran was part of the 9th Logistical Command with a duty station in Bangkok from January 1966 to 1967.  In June 2016, the RO requested the unit morning reports.  In July 2016, the RO was sent all available records from NPRC.  In August 2016, the RO sent notice to the Veteran that it determined that the morning reports could not be located, and that it had exhausted all efforts to locate them, and therefore further attempts to obtain these records would be futile.  

B. Analysis

The Veteran's service treatment records are silent for signs, symptoms, or diagnosis of prostate cancer in service.  Further, no post-service medical records within his claims file relate his condition with any sign, symptom, or diagnoses during service.  As such, he cannot be directly service connected under the second prong of Shedden.  Additionally, the chronic disease presumption pursuant to 38 C.F.R. §§ 3.307 and 3.309(a) is not for consideration.  Likewise, the preponderance of the evidence is against a finding of continuity of symptomatology since service.  The Veteran's service treatment records are silent for any complaints of, or treatment for, prostate cancer.  The earliest clinical evidence of prostate cancer occurred nearly 36 years after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The record shows that upon extensive development (including three Board remands for further evidentiary development), the RO was unable to find any evidence held by NPRC, DFAS, JSRRC, and AFHRA that the Veteran could have stepped foot in Vietnam during service.  Further, the statements from R.C.H. and B.R.B. are competent to report that each respectively had a discussion with the Veteran wherein he described Da Nang in relation to his TDY orders to Okinawa; however, they are not competent evidence that the Veteran was in Vietnam as it is clear from the context of their statements that they never personally observed the Veteran in Vietnam.  The letters show that the Veteran discussed Da Nang with R.C.H. in Thailand, and the B.R.B. discussion occurred in Japan.  As such, these records do not show that either man witnessed the Veteran in Vietnam, and outside of a confirmation of Veteran's statements, they only facially corroborate the Veteran's statement that he was in Vietnam.  As the record does not show that Veteran was in Vietnam, these statements, outside of confirming that the Veteran generally made statements about Da Nang, are not competent evidence with respect to the question of whether the Veteran was in fact in Vietnam.  

The witness statements describing specifics of conversations they had with the Veteran many decades are of diminished probative value regarding the questions of in-service events because they have been made many years after the events they attempt to recall and describe, they do not allege any direct observation of events during the period of service, and the credibility of the statements is diminished by the fact that they are presented in support of a claim for financial benefits by individuals personally close to the Veteran.  As a result, the statements are not probative to show that the Veteran was in Vietnam. 

It is demonstrated in the military records that the Veteran was stationed in Thailand and that he had TDY orders to Okinawa.  However, the Board, upon consideration of the record, does not find the Veteran's statements that he stepped foot in Vietnam to be credible.  In this case, there is no evidence, aside from the Veteran's own statement, concerning his layovers in Vietnam despite exhaustive efforts by VA over many years.  His statements concerning these layovers were made decades after service in connection with a claim for compensation benefits.  See also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor); see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because he is an interested party; personal interest may, however, affect the credibility of the evidence).

This is because, upon thorough investigation by the RO, no substantive evidence was located that corroborated the Veteran's assertion that he was in Vietnam.  Further, the Veteran's June 2011 correspondence advised that he had no additional evidence to provide to support his testimony that he landed in Vietnam.  While the mere absence of evidence does not necessarily equate to unfavorable evidence, the Federal Circuit Court has held that the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

In deciding this claim, the Board has discussed the reasons and bases for not accepting the Veteran's lay testimony as a credible indication of his exposure to Agent Orange, or other herbicide agents, during service.  And to have probative value concerning this, his lay testimony must be both competent and credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  The Board must consider all pertinent evidence, so not just the Veteran's lay assertions regarding the occurrence of the claimed events in service.  See AZ v. Shinseki, 731 F.3d 1303, 1311 (Fed. Cir. 2013).  Indeed, in Madden v. Gober, 125 F.3d 1477, 1480-81 (Fed. Cir. 1997), the Federal Circuit Court explicitly rejected the argument that "the Board must accept the Veteran's evidence at face value, and reject or discount it only on the basis of rebuttal evidence proffered by the agency" and held, instead, that the Board must determine "the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  In Holton v. Shinseki, 557 F.3d 1362, 1370 (Fed. Cir. 2009), the Federal Circuit Court similarly held that the Board may properly conclude that unrebutted evidence is insufficient to trigger a presumption.  In this case presumptive service connection is unwarranted as the Veteran, although he believed he was exposed to herbicide agents and no evidence affirmatively shows otherwise, was not shown in the record to be exposed on a direct or facts-found basis.

The RO also developed evidence as to whether the Veteran was exposed to Agent Orange, or other herbicide agent, in Thailand.  However, it concluded in October 2012 that, based on the Veteran's June 2011 representation that he visited every Army, Air Force, and Navy installation in Thailand, without additional information as to names, or whether his duties placed him at or near the perimeters of any military installation, it would not request JSRRC to verify whether the Veteran was exposed to herbicide agents.  The Board notes that the June 2011 VA letter requesting, in part, details of his service in Thailand provided specific instructions to give dates, locations, and descriptions of exposure to herbicide agents.  The Board understands the RO's October 2012 finding to mean that the Veteran's offered statement was too vague for a record search with JSRRC.  The Board notes that the Veteran made a similar statement in the June 2007 hearing where he generally reported that he visited military installations in the eastern portion of Thailand, without expounding on the manner of how he conducted his duties.  Further, in his June 2011 correspondence, the Veteran denied observing any brown, defoliated areas associated with any installations.  As such, the Board, upon considering the evidence on record and the Veteran's lay statements, refrains from conceding herbicide agent exposure in Thailand. 

The Board is mindful of the Veteran's sincere belief that he was directly exposed to Agent Orange, or other herbicide agent, while he was serving in Thailand.  However, the Board finds that the weight of the credible evidence is against finding that he was exposed to herbicide agents while stationed in Thailand.  Thus, further verification with the JSRRC is unnecessary and presumptive service connection for prostate cancer is not warranted on that basis.  

The Veteran's assertion that his prostate cancer developed as a result of exposure to Agent Orange, or other herbicide agent, is not probative.  While the Veteran is a veterinary pathologist and had some medical training, he has not been shown to have the necessary medical training or expertise to competently render an opinion on the cause of his prostate cancer.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F. 3d at 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); and Layno, 6 Vet. App. at 469-71 (1994).  This is a complicated question given the length of time between his service and diagnosis.  Additionally, evidence of exposure to herbicide agents has not been confirmed or conceded.  The type of disorder he is claiming is not simple, rather, medically complex, and requires medical evidence to support.  Here, after extensive development, the record is silent for records that would support that the Veteran's prostate cancer is related to his service.  The determination of whether medical versus lay evidence is needed to support a claim is entirely dependent on the type of disability at issue, so is made on a fact specific, case-by-case basis.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Lay evidence must "demonstrate some competence." See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012) (citing 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.307(b)).  Here, the Veteran has not demonstrated the competency to render an opinion as to the etiology of his prostate cancer.  As such, this statement is not probative.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for prostate cancer, claimed to be a result of exposure to herbicide agents, so there is no reasonable doubt to resolve in the Veteran's favor, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The claim for entitlement to service connection for prostate cancer, claimed to be the result of exposure to herbicide agents, is denied.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


